DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           SONIA PHILLIPS,
                              Appellant,

                                    v.

 THE BANK OF NEW YORK MELLON, f/k/a The Bank of New York, as
 Trustee for the Certificate Holders CWALT, Inc., Alternative Loan Trust
  2006-21CB, Mortgage Pass-Through Certificates, Series 2006-21CB,
                                 Appellee.

                              No. 4D17-709

                          [December 14, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
562012CA002519AXXXHC.

  Mark P. Stopa of Stopa Law Firm, Tampa, for appellant.

  Jennifer Lima-Smith of Gilbert Garcia Group, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.